                       Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 1 of 40 PageID #: 49
EXHIBIT 3




  US9497035                                        Tencent Cloud- Video Solution (“The Accused Product”)
 16. A user     The accused product discloses a user request routing system (RRS) (e.g., Tencent Cloud CDN), comprising one or more
 request        computing hardware (e.g., edge servers, origin servers, encoders etc.) which executes program instructions stored in a non-
 routing        transitory computer-readable storage medium (e.g., edge servers, origin servers).
 system
 (RRS),         Tencent Cloud CDN receives a request from a user and route it to the appropriate server location.
 comprising
 one or more
 computing
 hardware
 which
 executes
 program
 instructions
 stored in a
 non-
 transitory
 computer-
 readable
 storage
 medium,
 which cause
 the RRS to:


                https://intl.cloud.tencent.com/solution/video
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 2 of 40 PageID #: 50
EXHIBIT 3




            https://intl.cloud.tencent.com/solution/video
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 3 of 40 PageID #: 51
EXHIBIT 3




            https://intl.cloud.tencent.com/solution/video
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 4 of 40 PageID #: 52
EXHIBIT 3




            https://intl.cloud.tencent.com/solution/video
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 5 of 40 PageID #: 53
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/228/36183
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 6 of 40 PageID #: 54
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/228/34035
                      Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 7 of 40 PageID #: 55
EXHIBIT 3


 manage        The accused product discloses a system to manage information (e.g., request) of a first node (e.g., user’s device).
 information
 of a first
 node;




               https://intl.cloud.tencent.com/document/product/267/31567
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 8 of 40 PageID #: 56
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/266/33777
                         Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 9 of 40 PageID #: 57
EXHIBIT 3




                  https://www.cloudflare.com/learning/cdn/what-is-caching/

 manage a         The accused product discloses a system to manage a live broadcast topology structure (e.g., Live streaming architecture) that
 live             defines the interconnection between a plurality of nodes (e.g., Live media source, encoder, end users etc.) receiving live
 broadcast        broadcast content (e.g., content from the live source), and a video-on-demand topology structure (e.g., video-on-demand
 topology         architecture) that defines the interconnection between a plurality of notes (encoder, end users etc.) receiving video-on-demand
 structure that   content (e.g., content from source of video file), the live broadcasting topology portion is different and separate from the video-
 defines the      on-demand topology portion without sharing a common root node.
 interconnecti
 on between a     As shown below, the architecture of live streaming and video-on-demand are different from each other without sharing a
 plurality of     common root node. In the live streaming architecture, live source is the root node, whereas, in the video-on-demand architecture,
 nodes            source of video file is the root node.
 receiving
 live
 broadcast
 content, and
 a video-on-
 demand
                       Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 10 of 40 PageID #: 58
EXHIBIT 3


 topology
 structure that
 defines the
 interconnecti
 on between a
 plurality of
 notes
 receiving
 video-on-
 demand
 content, the
 live
 broadcasting
 topology
 portion is
 different and
 separate
 from the
 video-on-
 demand
 topology
 portion
 without
 sharing a      https://intl.cloud.tencent.com/solution/video
 common root
 node,
 wherein:
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 11 of 40 PageID #: 59
EXHIBIT 3




            https://intl.cloud.tencent.com/solution/video
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 12 of 40 PageID #: 60
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/267/31567
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 13 of 40 PageID #: 61
EXHIBIT 3




            https://intl.cloud.tencent.com/solution/video
                        Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 14 of 40 PageID #: 62
EXHIBIT 3




                 https://intl.cloud.tencent.com/document/product/266/33777

 at least some   The accused product discloses at least some of the nodes (e.g., Live media source, encoder, end users etc.) that are part of the
 of the nodes    live broadcasting topology (e.g., Live streaming architecture) and at least some of the nodes (e.g., Live media source, encoder,
 that are part   end users etc.) that are part of the video-on-demand topology (e.g., video-on-demand architecture) correspond to end user nodes.
 of the live
 broadcasting
 topology and
 at least some
 of the nodes
                       Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 15 of 40 PageID #: 63
EXHIBIT 3


 that are part
 of the video-
 on-demand
 topology
 correspond
 to end user
 nodes and




                 https://intl.cloud.tencent.com/document/product/267/31567
                       Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 16 of 40 PageID #: 64
EXHIBIT 3




                 https://intl.cloud.tencent.com/document/product/266/33777

 the live        The accused product discloses the live broadcasting topology structure (e.g., Live streaming architecture) and the video-on-
 broadcasting    demand topology structure (e.g., video-on-demand architecture) each provide different content originated from different root
 topology        node.
 structure and
 the video-on-   As shown below, live streaming architecture provide content from the live source whereas video-on-demand architecture provide
 demand          content from the source of Video file.
 topology
 structure
                        Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 17 of 40 PageID #: 65
EXHIBIT 3


 each provide
 different
 content
 originated
 from
 different root
 node,




                  https://intl.cloud.tencent.com/document/product/267/31567
                         Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 18 of 40 PageID #: 66
EXHIBIT 3




                  https://intl.cloud.tencent.com/document/product/266/33777

 the first node   The accused product discloses the first node (e.g., end user) corresponds to an end user node, and nodes (encoder, end users etc.)
 corresponds      that are part of the video-on-demand topology (e.g., video-on-demand architecture) receive at least some different media content
 to an end        of the different root node from nodes (e.g., Live media source, encoder, end users etc.) that are part of the live broadcasting
 user node,       topology (e.g., Live streaming architecture).
 and nodes
 that are part    As shown below, nodes such as transcoding, playback endpoints etc. are common in both the architectures, i.e. live streaming
 of the video-    architecture and the video-on-demand architecture. Therefore, nodes, such as transcoding, playback endpoints etc., of the video-
 on-demand        on-demand architecture receive media from the nodes, such as live source that are part of the live streaming architecture.
                       Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 19 of 40 PageID #: 67
EXHIBIT 3


 topology
 receive at
 least some
 different
 media
 content of
 the different
 root node
 from nodes
 that are part
 of the live
 broadcasting
 topology;
 and




                 https://intl.cloud.tencent.com/document/product/267/31567
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 20 of 40 PageID #: 68
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/266/33777
            Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 21 of 40 PageID #: 69
EXHIBIT 3
                        Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 22 of 40 PageID #: 70
EXHIBIT 3


                 https://intl.cloud.tencent.com/document/product/266/7898

 manage          The accused product discloses the system to manage information (e.g., details of the edge servers) of one or more live broadcast
 information     edge servers and one or more video-on-demand edge servers.
 of one or
 more live       The accused product manages the information of the live streaming and video on demand edge server. Using this information,
 broadcast       it performs the appropriate routing. It manages information such as content present in the different edge servers, if it is not
 edge servers    present at a particular edge server, it caches the information from the origin server.
 and one or
 more video-
 on-demand
 edge servers;
 wherein
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 23 of 40 PageID #: 71
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/228/36183
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 24 of 40 PageID #: 72
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/228/34035
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 25 of 40 PageID #: 73
EXHIBIT 3




            https://intl.cloud.tencent.com/global-infrastructure
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 26 of 40 PageID #: 74
EXHIBIT 3




            https://intl.cloud.tencent.com/global-infrastructure
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 27 of 40 PageID #: 75
EXHIBIT 3




            https://www.cloudflare.com/learning/cdn/what-is-caching/




            https://www.cloudflare.com/learning/cdn/what-is-caching/
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 28 of 40 PageID #: 76
EXHIBIT 3




            https://www.cloudflare.com/learning/cdn/what-is-caching/
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 29 of 40 PageID #: 77
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/267/31567
                        Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 30 of 40 PageID #: 78
EXHIBIT 3




                 https://intl.cloud.tencent.com/document/product/266/33777

 the RRS is      The accused product discloses the system to judge whether the number of buffer nodes (e.g. edge servers) of content of a video
 further         data flow corresponding to a live broadcasting service or a video-on-demand service is smaller than a set file level threshold
 caused to:      (e.g., 1 server).
 judge
 whether the     The accused product makes a cache storage determination based on whether the set file level threshold is <1 or equal to at least
 number of       1. This means if the requested content is not cached in the edge server (<1), it fetches the requested content from the origin and
 buffer nodes    stores the cached content in the edge server to finally provide it to the end user based on its request.
 of content of
                       Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 31 of 40 PageID #: 79
EXHIBIT 3


 a video data
 flow
 correspondin
 g to a live
 broadcasting
 service or a
 video-on-
 demand
 service is
 smaller than
 a set file
 level
 threshold.




                https://intl.cloud.tencent.com/product/cdn
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 32 of 40 PageID #: 80
EXHIBIT 3




            https://intl.cloud.tencent.com/global-infrastructure
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 33 of 40 PageID #: 81
EXHIBIT 3




            https://intl.cloud.tencent.com/global-infrastructure
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 34 of 40 PageID #: 82
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/228/36183
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 35 of 40 PageID #: 83
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/228/34035
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 36 of 40 PageID #: 84
EXHIBIT 3




            https://www.cloudflare.com/learning/cdn/what-is-caching/




            https://www.cloudflare.com/learning/cdn/what-is-caching/
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 37 of 40 PageID #: 85
EXHIBIT 3




            https://www.cloudflare.com/learning/cdn/what-is-caching/
                   Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 38 of 40 PageID #: 86
EXHIBIT 3




            https://intl.cloud.tencent.com/solution/video
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 39 of 40 PageID #: 87
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/267/31567
                  Case 1:21-cv-00962-UNA Document 1-3 Filed 06/30/21 Page 40 of 40 PageID #: 88
EXHIBIT 3




            https://intl.cloud.tencent.com/document/product/266/33777
